         Case 2:20-cv-00332-BJR Document 14 Filed 07/31/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE, WASHINGTON


  KELLIE NUOVO,                         )
                                        )
  Plaintiff,                            )
                                        )         No.: 2:20-CV-00332-BJR
             v                          )
                                        )
  HOLLAND AMERICA LINE, INC., a         )
  Washington Corporation, HAL ANTILLEN, )
  N.V., a Curacao Corporation, HOLLAND )
  AMERICA LINE N.V., a Curacao          )
  Corporation, HAL NEDERLAND N.V., a )
  Curacao Corporation, HOLLAND          )
  AMERICA LINE – USA, INC., and HAL )
  MARITIME, LTD.,                       )
                                        )
  Defendants.                           )
                                        )



                        ORDER ON PARTIES’ JOINT MOTION TO STAY

       THIS CAUSE having come before the Court upon the Joint Motion to Stay and the Court having

reviewed the motion, it is hereby

       ORDERED that the motion is GRANTED. This action shall be stayed pending the outcome of

the proceeding the AAA.


       Dated this 31st day of July 2020.



                                                A
                                                Barbara Jacobs Rothstein
                                                U.S. District Court Judge
